



Exhibit 10.1




MATERIAL TECHNOLOGIES, INC.

INCENTIVE STOCK OPTION AGREEMENT



          THIS INCENTIVE STOCK OPTION AGREEMENT is made and entered into as of
this 22nd day of April, 2008, by and between Material Technologies, Inc., a
Delaware corporation (“Company”), and Robert M. Bernstein (referred to herein as
the “Optionee”), with reference to the following recitals of facts:

          WHEREAS, the Board has authorized the granting to Optionee of an
incentive stock option (“Option”) to purchase shares of common stock of the
Company (the “Shares”) upon the terms and conditions hereinafter stated; and

          WHEREAS, the Board and stockholders of the Company have heretofore
adopted a 2008 Incentive and Nonstatutory Stock Option Plan (the “Plan”),
pursuant to which this Option is being granted;

          WHEREAS, it is the intention of the parties that this Option be an
Incentive Stock Option (a “Qualified Stock Option”);

          NOW, THEREFORE, in consideration of the covenants herein set forth,
the parties hereto agree as follows:

          1.       Shares; Price.  The Company hereby grants to Optionee the
right to purchase, upon and subject to the terms and conditions herein stated,
30,000,000 Shares for cash (or other consideration acceptable to the Board of
Directors of the Company, in their sole and absolute discretion) at the price of
$0.011 per Share, such price being not less than the fair market value per share
of the Shares covered by these Options as of the date hereof and as determined
by the Board of Directors of the Company.

          2.       Term of Option; Continuation of Employment.  This Option
shall expire, and all rights hereunder to purchase the Shares shall terminate,
ten years from the date hereof.  This Option shall earlier terminate as set
forth in Paragraphs 5 and 6 hereof.  Nothing contained herein shall be construed
to interfere in any way with the right of the Company to terminate the
employment or engagement, as applicable, of Optionee or to increase or decrease
the compensation of Optionee from the rate in existence at the date hereof.

          3.       Vesting of Option.  Subject to the provisions of Paragraphs 5
and 6 hereof, this Option shall vest and become exercisable during the term of
Optionee's employment or engagement in whole or in part beginning on the date of
this Agreement.

          4.       Exercise.  In order to exercise this Option with respect to
all or any part of the Shares for which this Option is at the time exercisable,
Optionee must take the following actions:




1

--------------------------------------------------------------------------------

 

                    (a)       Execute and deliver to the Company a written
notice of exercise stating the number of Shares being purchased (in whole shares
only) and such other information set forth on the form of Notice of Exercise
attached hereto as Appendix A; and

                    (b)       Pay the aggregate Exercise Price for the purchased
shares in one or more of the following forms:

                                (i)       Cash or check made payable to the
Company; or

                                (ii)       A promissory note payable to the
Company, but only to the extent authorized by the Company.

                    Should the Common Stock be registered under Section 12 of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) at the time
the Option is exercised, then the Exercise Price may also be paid as follows:

                                (iii)       In shares of Common Stock held by
Optionee for the requisite period necessary to avoid a charge to the Company’s
earnings for financial reporting purposes and valued at Fair Market Value on the
Exercise Date; or

                                (iv)       To the extent the Option is exercised
for vested Shares, through a special sale and remittance procedure pursuant to
which Optionee shall concurrently provide irrevocable instructions (a) to a
Company-approved brokerage firm to effect the immediate sale of the purchased
shares and remit to the Company, out of the sale proceeds available on the
settlement date, sufficient funds to cover the aggregate Exercise Price payable
for the purchased shares plus all applicable Federal, State and local income and
employment taxes required to be withheld by the Company by reason of such
exercise; and (b) to the Company to deliver the certificates for the purchased
shares directly to such brokerage firm in order to complete the sale (a
“cashless exercise transaction”).

                                (v)       Notwithstanding any provisions herein
to the contrary, if the Fair Market Value of one share of the Company’s Common
Stock is greater than the Exercise Price (at the date of calculation as set
forth below), in lieu of exercising this Option by payment of cash, the Optionee
may elect to receive shares equal to the value (as determined below) of this
Option (or the portion thereof being canceled) by surrender of this Option at
the principal office of the Company together with the properly endorsed Notice
of Exercise in which event the Company shall issue to the Optionee a number of
shares of Common Stock computed using the following formula (a “net issuance
transaction”):

                                   X = Y (A-B)
                                               A


          Where 
X = the number of shares of Common Stock to be issued to the Optionee    Y =  
the number of shares of Common Stock purchasable under the Option or, if only a
portion of the Option is being exercised, the portion of the Option being
canceled (at the date of such calculation)



2

--------------------------------------------------------------------------------

 

A =   the Fair Market Value of one share of the Company’s Common Stock (at the
date of such calculation)    B = Exercise Price (as adjusted to the date of such
calculation)


                               For purposes of Rule 144 and sub-section
(d)(3)(ii) thereof, it is intended, understood and acknowledged that the Common
Stock issuable upon exercise of this Option in a net issuance transaction shall
be deemed to have been acquired at the time this Option was issued.  Moreover,
it is intended, understood and acknowledged that the holding period for the
Common Stock issuable upon exercise of this Option in a net issuance transaction
shall be deemed to have commenced on the date this Option was issued.

                    (c)       Execute and deliver to the Company such written
representations as may be requested by the Company in order for it to comply
with the applicable requirements of Federal and State securities laws.

                    (d)       Make appropriate arrangements with the Company (or
Parent or Subsidiary   employing or retaining Optionee) for the satisfaction of
all Federal, State and local income and employment tax withholding requirements
applicable to the Option exercise, if any.

                    (e)       If requested, execute and deliver to the Company a
written statement as provided for in Paragraph 11 hereof.

          5.       Termination of Employment or Engagement.  If Optionee shall
cease to serve as an employee of the Company for any reason, whether voluntarily
or involuntarily, Optionee shall have the right, during the remaining term of
the Option, to exercise in whole or in part this Option to the extent, but only
to the extent, that this Option was exercisable as of the last day of
employment, and had not previously been exercised.  The Option may be exercised
only with respect to installments that the Optionee could have exercised at the
date of termination of employment.

                    Notwithstanding anything herein to the contrary, all rights
under this Option shall expire in any event on the date specified in Paragraph 2
hereof.

          6.       Death of Optionee.  If the Optionee shall die while an
employee of the Company, Optionee’s personal representative or the person
entitled to Optionee’s rights hereunder may at any time during the remaining
term of this Option, exercise this Option and purchase Shares to the extent, but
only to the extent, that Optionee could have exercised this Option as of the
date of Optionee’s death; provided, in any case, that this Option may be so
exercised only to the extent that this option has not previously been exercised
by Optionee.

          7.       No Rights as Stockholder.  Optionee shall have no rights as a
stockholder with respect to the Shares covered by any installment of this Option
until the date of the issuance of a stock certificate to Optionee, and no
adjustment will be made for dividends or other rights for which the record date
is prior to the date such stock certificate or certificates are issued except as
provided in Paragraph 8 hereof.




3

--------------------------------------------------------------------------------

 

          8.       Recapitalization.  Subject to any required action by the
stockholders of the Company, the number of Shares covered by this Option, and
the price per Share thereof, shall be proportionately adjusted for any increase
in the number of issued Shares resulting from a forward split of shares or the
payment of a stock dividend, or any other increase in the number of such shares
affected without receipt of consideration by the Company; provided however that
the conversion of any convertible securities of the Company shall not be deemed
having been “effected without receipt of consideration by the Company.”  The
number of Shares covered by this Option, and the price per Share thereof, shall
not be affected or adjusted for any decrease in the number of issued shares of
common stock of the Company resulting from a reverse split of shares, or any
other decrease in the number of such shares affected.

          In the event of a proposed dissolution or liquidation of the Company,
a merger or consolidation in which the Company is not the surviving entity, or a
sale of all or substantially all of the assets of the Company, this Option shall
terminate immediately prior to the consummation of such proposed action, unless
otherwise provided by the Board.  The Board may, at its sole and absolute
discretion and without obligation, declare that this Option shall terminate as
of a date fixed by the Board and grant Optionee the right for a period
commencing 30 days prior to and ending immediately prior to such date, or during
the remaining term of this Option, whichever occurs sooner, to exercise this
Option as to all or any part of the Shares, without regard to the installment
provision of Paragraph 3; provided, however, that such exercise shall be subject
to the consummation of such dissolution, liquidation, merger, consolidation or
sale.

          Subject to any required action by the stockholders of the Company, if
the Company shall be the surviving entity in any merger or consolidation, this
Option thereafter shall pertain to and apply to the securities to which a holder
of Shares equal to the Shares subject to this Option would have been entitled by
reason of such merger or consolidation, and the vesting provisions of Section 3
shall continue to apply.

          In the event of a change in the Shares of the Company as presently
constituted, which is limited to a change of all of its authorized Shares
without par value into the same number of Shares with a par value, the Shares
resulting from any such change shall be deemed to be the Shares within the
meaning of this Agreement.

          To the extent that the foregoing adjustments relate to shares or
securities of the Company, such adjustments shall be made by the Board, whose
determination in that respect shall be final, binding and conclusive.  Except as
hereinbefore expressly provided, Optionee shall have no rights by reason of any
subdivision or consolidation of share of stock of any class or the payment of
any stock dividend or any other increase or decrease in the number of shares of
stock of any class, and the number and price of shares subject to this Option
shall not be affected by, and no adjustments shall be made by reason of, any
dissolution, liquidation, merger or consolidation, or any issue by the Company
of shares of stock of any class or securities convertible into shares of stock
of any class.

          The grant of this Option shall not affect in any way the right or
power of the Company to make adjustments, reclassifications, reorganizations or
changes in its capital or business structure or




4

--------------------------------------------------------------------------------

 

to merge, consolidate, dissolve or liquidate or to sell or transfer all or any
part of its business or assets.

          9.       Taxation upon Exercise of Option.  Optionee understands that,
upon exercise of this Option, Optionee may recognize income, for federal and
state income tax purposes, in an amount equal to the amount by which the fair
market value of the Shares, determined as of the date of exercise, exceeds the
exercise price.  The acceptance of the Shares by Optionee shall constitute an
agreement by Optionee to report such income in accordance with then applicable
law and to cooperate with Company in establishing the amount of such income and
corresponding deduction to the Company for its income tax purposes.  Withholding
for federal or state income and employment tax purposes will be made, if and as
required by law, from Optionee's then current compensation, or, if such current
compensation is insufficient to satisfy withholding tax liability, the Company
may require Optionee to make  cash payment to cover such liability as a
condition of the exercise of this Option.

         10.       Modification, Extension and Renewal of Options.  The Board
may modify, extend or renew this Option or accept the surrender thereof (to the
extent not theretofore exercised) and authorize the granting of a new option in
substitution therefore (to the extent not theretofore exercised), subject at all
times to the Plan.  Notwithstanding the foregoing provisions of this Paragraph
10, no modification shall, without the consent of the Optionee, alter to the
Optionee's detriment or impair any rights of Optionee hereunder.

         11.       Investment Intent; Restrictions on Transfer.  Optionee
represents and agrees that if Optionee exercises this Option in whole or in
part, Optionee will in each case acquire the Shares upon such exercise for the
purpose of investment and not with a view to, or for resale in connection with,
any distribution thereof; and that upon such exercise of this Option in whole or
in part, Optionee (or any person or persons entitled to exercise this Option
under the provisions of Paragraphs 5 and 6 hereof) shall furnish to the Company
a written statement to such effect, satisfactory to the Company in form and
substance.  The Company, at its option, may include a legend on each certificate
representing Shares issued pursuant to any exercise of this Option, stating in
effect that such Shares have not been registered under the Securities Act of
1933, as amended (the “Act”), and that the transferability thereof is
restricted.  If the Shares represented by this Option are registered under the
Act, either before or after the exercise of this Option in whole or in part, the
Optionee shall be relieved of the foregoing investment representation and
agreement and shall not be required to furnish the Company with the foregoing
written statement.

          Optionee further represents that optionee has had access to the
financial statements or books and records of the Company, has had the
opportunity to ask questions of the Company concerning its business, operations
and financial condition, and to obtain additional information reasonably
necessary to verify the accuracy of such information, and further represents
that Optionee has (either such experience and knowledge in investment, financial
and business matters in investments similar to the stock of the Company that
Optionee is capable of evaluating the merits and risks thereof and has the
capacity to protect his or her own interest in connection therewith.

         12.       Notices.  Any notice required to be given pursuant to this
Option or the Plan shall be in writing and shall be deemed to be delivered upon
receipt or, in the case of notices by the




5

--------------------------------------------------------------------------------

 

Company, five days after deposit in the US. mail, postage prepaid, addressed to
Optionee at the address last provided to the Company by Optionee for his or her
employee records.

         13.       Agreement Subject to Plan; Applicable Law.  This Agreement is
made pursuant to the Plan and shall be interpreted to comply therewith.  A copy
of such Plan is available to Optionee, at no charge, at the principal office of
the Company.  Any provision of this Agreement inconsistent with the Plan shall
be considered void and replaced with the applicable provision of the Plan.  This
Agreement has been granted, executed and delivered in the State of Delaware, and
the interpretation and enforcement shall be governed by the laws thereof and
subject to the exclusive jurisdiction of the courts therein.

          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.

                                                                                                    Material
Technologies, Inc.


                                                                                                     /s/
Robert M. Bernstein _____________
                                                                                                    BY:
Robert M. Bernstein
                                                                                                    ITS:
Chief Executive Officer, President
                                                                                                    and
Chief Financial Officer



                                                                                                    /s/
Robert M. Bernstein _____________
                                                                                                    Robert
M. Bernstein, Optionee


Acknowledged as authorized by the Board of Directors of the Company


 /s/ Joel R. Freedman                           
BY: Joel R. Freedman
ITS: Secretary








6

--------------------------------------------------------------------------------

 

Appendix A

NOTICE OF EXERCISE



Material Technologies, Inc.
11661 San Vicente Boulevard, Suite 707
Los Angeles, CA  90049

          (1)     ¨   The undersigned hereby elects to purchase ________ shares
of the Common Stock of Material Technologies, Inc. (the “Company”) pursuant to
the terms of the attached Option and tenders herewith payment of the exercise
price in full, together with all applicable transfer taxes, if any.

                    ¨   The undersigned hereby elects to purchase ________
shares of the Common Stock of the Company pursuant to the terms of the cashless
exercise provisions set forth in Section 4(b)(iv) of the attached Option, and
shall tender payment of all applicable transfer taxes, if any.

          (2)           Please issue a certificate or certificates representing
said shares of Common Stock in the name of the undersigned or in such other name
as is specified below:



________________________
(Name)

________________________
________________________
(Address)



          (3)          The undersigned represents that (i) the aforesaid shares
of Common Stock are being acquired for the account of the undersigned for
investment and not with a view to, or for resale in connection with, the
distribution thereof and that the undersigned has no present intention of
distributing or reselling such shares; (ii) the undersigned is aware of the
Company’s business affairs and financial condition and has acquired sufficient
information about the Company to reach an informed and knowledgeable decision
regarding its investment in the Company; (iii) the undersigned is experienced in
making investments of this type and has such knowledge and background in
financial and business matters that the undersigned is capable of evaluating the
merits and risks of this investment and protecting the undersigned’s own
interests; (iv) the undersigned understands that the shares of Common Stock
issuable upon exercise of this Option have not been registered under the
Securities Act of 1933, as amended (the “Act”), by reason of a specific
exemption from the registration provisions of the Act, which exemption depends
upon, among other things, the bona fide nature of the investment intent as
expressed herein, and, because such securities have not been registered under
the Act, they must be held indefinitely unless subsequently registered under the
Act or an exemption from such registration is available; (v) the undersigned is
aware that the aforesaid shares of Common Stock may not be sold pursuant to Rule
144 adopted under the Act unless certain conditions are met and until the
undersigned has held the shares for the number of years prescribed by Rule 144,
that among the conditions for use of the Rule is the availability of current
information to the public about the Company and the Company has not made such
information available and has no present plans to




7

--------------------------------------------------------------------------------

 

do so; and (vi) the undersigned agrees not to make any disposition of all or any
part of the aforesaid shares of Common Stock unless and until there is then in
effect a registration statement under the Act covering such proposed disposition
and such disposition is made in accordance with said registration statement, or
the undersigned has provided the Company with an opinion of counsel satisfactory
to the Company, stating that such registration is not required.




                                                                       
(Date)

                                                                       
(Signature)

                                                                       
(Print name)













8

--------------------------------------------------------------------------------